DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021 and 12/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings submitted on 05/13/2021 are being considered by the examiner.

Claim Objections
Claims 1 and 7-10 are objected to because of the following informalities:
In claims 1 and 8, ln 9, the term “the light” should be amended as “the emitted light”.
In claim 7, ln 2 and claim 8, ln 11, the term “the spot size” should be amended as “the predetermined spot size”.
In claim 9, ln 1-2, the phrase should be amended as “[[A]]The polishing apparatus for polishing [[a]]the film of [[a]]the substrate, the film including [[a]]the plurality of wiring pattern”.
In claim 10, ln 2-4, the phrase should be amended as “measuring a film thickness of [[a]]the film of [[a]]the substrate by using … during polishing of the film by [[a]]the polishing apparatus … the film including [[a]]the plurality of wiring patterns”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mihashi et al. (JP H1158225A, cited on 12/01/2021 IDS), hereinafter Mihashi.
Regarding claim 1, Mihashi discloses, in fig. 1, a film thickness measurement apparatus (semiconductor wafer polishing end point detection device 1) applicable to a polishing apparatus for polishing a film of a substrate (Mihashi English translation, pg. 4, ln 3-4, the semiconductor wafer polishing end point detection apparatus is capable of detecting a polishing end point when performing chemical mechanical polishing of various thin films formed on a semiconductor wafer surface), the film including a plurality of wiring patterns (Mihashi English translation, pg. 4, ln 13-15, a surface of a wafer 10 has a multilayer wiring pattern 20, 28), wherein 
the polishing apparatus includes a polishing table for holding a polishing pad on which the film is pressed (see fig. 1, a polishing table 3 holds a polishing cloth 4 on which the film 30 is pressed), 
the film thickness measurement apparatus (semiconductor wafer polishing end point detection device 1) comprises: 
a light emitter (laser interferometer 101 or laser light source 7) configured to project an emitted light during polishing of the film by the polishing apparatus (Mihashi English translation, pg. 4, ln 18-19, a laser beam 6 is emitted onto a wafer 1); 
an optical condenser configured to condense the emitted light projected from the light emitter to provide a predetermined spot size and project the light onto the film (Mihashi English translation, pg. 4, ln 35-39, an objective lens focuses the laser beam which is applied to the polishing surface of the wafer; pg. 4, ln 13-14, laser beam 6 has a predetermined diameter); and 
a light receiver (photodiode 24, 25) configured to receive a reflected light reflected from the film (Mihashi English translation, pg. 5, ln 60-61, a photodiode measures an amount of reflected light), and 
the predetermined spot size is smaller than a minimum width that is a minimum value of widths of respective wiring patterns constituting the plurality of wiring patterns (see fig. 5, emitted laser beam is focused by a lens 9 and applied to the wiring pattern 20 of the film 30. The diameter of the laser beam is smaller than a width of the wiring pattern 20). 

Regarding claim 5, Mihashi discloses the film thickness measurement apparatus as in claim 1, wherein the optical condenser includes a lens (fig. 5 and Mihashi English translation, pg. 4, ln 38-39, the objective lens 9 is used for focusing the laser beam).  

Regarding claim 9, Mihashi discloses, in fig. 1, a polishing apparatus for polishing a film of a substrate, the film including a plurality of wiring patterns, the polishing apparatus comprising the film thickness measurement apparatus according to claim 1 (Mihashi English translation, pg. 4, ln 3-4, as explained in claim 1 above, the semiconductor wafer polishing end point detection apparatus is capable of detecting a polishing end point when performing chemical mechanical polishing of various thin films formed on a semiconductor wafer surface; pg. 4, ln 13-15, a surface of a wafer 10 has a multilayer wiring pattern 20, 28).  

Regarding claim 10, Mihashi discloses a film thickness measurement method comprising measuring a film thickness of a film of a substrate by using the film thickness measurement apparatus according to claim 1 during polishing of the film by a polishing apparatus for polishing the film, the film including a plurality of wiring patterns (Mihashi English translation, pg. 4, ln 3-4 and pg. 5, ln 40-pg. 6, ln 33, as explained in claim 1 above, the semiconductor wafer polishing end point detection apparatus detects a polishing end point when performing chemical mechanical polishing of various thin films formed on a semiconductor wafer surface; pg. 4, ln 13-15, a surface of a wafer 10 has a multilayer wiring pattern 20, 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mihashi, in view of Nakayama et al. (CN 101600540A), hereinafter Nakayama.
Regarding claim 2, Mihashi discloses the film thickness measurement apparatus as in claim 1, but does not disclose the film is an organic insulation film formed of an organic compound.  
Nakayama teaches, in an analogous chemical mechanical polishing (CMP) field of endeavor, the film is an organic insulation film formed of an organic compound (Nakayama English translation, pg. 20, ln 1-3, a semiconductor wafer may have a surface with an organic polymeric insulating film).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the film on the semiconductor wafer of Mihashi to replace it with the organic insulation film as taught by Nakayama because the organic insulation film may enable a polishing pad to be scratch resistive and excellent in flattening performance (Nakayama abstract).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mihashi, in view of Kimba et al. (US 2019/0022820), hereinafter Kimba.
Regarding claim 3, Mihashi discloses the film thickness measurement apparatus as in claim 1, wherein the optical condenser is arranged in the polishing table (see fig. 1, objective lens 9 is arranged in a detection hole 2 of the polishing plate 3), and a transparent window through which the emitted light and the reflected light are transmittable is arranged in a part of the polishing pad (see fig. 1, quartz window 5 is provided as a part of polishing cloth 4; Mihashi English translation, pg. 4, ln 18-19, the laser beam is irradiated onto the wafer through the quartz window 5 and is reflected by the surface of the film, therefore, the quartz window 5 is transparent to the laser light), but does not disclose the light emitter and the light receiver are arranged in the polishing table.
Kimba teaches, in an analogous CMP field of endeavor, a film thickness measurement apparatus (fig. 1, film thickness measuring device 25) wherein the light emitter and the light receiver are arranged in the polishing table (fig. 1, an illuminating fiber 34 and a light receiving fiber 50 are disposed in a passage 7 formed in a polishing table 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wafer polishing end point detecting device of Mihashi to provide the light emitter and the light receiver in the polishing table as taught by Kimba. By locating the light emitter and the light receiver adjacent to each other, they can constitute an optical sensor to detect the film thickness through a small window on a polishing pad. Therefore, only the small area of the polishing pad may be designated for the thickness measurement and the remaining area of the polishing pad may be used for polishing of a substrate in order to achieve a high polishing rate.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mihashi in view of Kimba, as applied to claim 3 above, and in further view of Iiizumi et al. (JP 2014017418A), hereinafter Iiizumi.
Regarding claim 4, Mihashi as modified by Kimba discloses the film thickness measurement apparatus as in claim 3, comprising a sensor head including the light emitter, the optical condenser, and the light receiver installed to the polishing table (Mihashi, fig. 1, the lens 9 is installed in the detection hole 2 within the polishing plate 3; Kimba, fig. 1, the illuminating fiber 34 and the light-receiving fiber 50 are installed in a polishing table 3. The light emitter, the light receiver, and the lens together form a sensor head), but they do not disclose a tubular jig for installing the sensor head, wherein the emitted light and the reflected light pass through the inside of the jig.  
Iiizumi teaches, in an analogous CMP field of endeavor, a film thickness measurement apparatus (fig. 6, film thickness measuring device 80) comprising a tubular jig for installing the sensor head (fig. 38, an optical film thickness measuring head 84 includes light emitting and receiving units 142, 143. The optical film thickness measuring head 84 should be tubular in order to contain the light emitting and receiving units within the head 84), wherein the emitted light and the reflected light pass through the inside of the jig (see fig. 38, an emitted light from the light projecting unit 142 and a reflected light to the light receiving unit 143 pass through the inside of the optical film measuring head 84).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the film thickness measuring device of Mihashi as modified by Kimba to provide the jig as taught by Iiizumi so that the film thickness measuring devices can be secured and safely operated by placing each component of the thickness measurement device within the jig. The CMP operation involves a high-speed rotation of apparatus. By keeping the film thickness measuring device within the jig, it may prevent an operator or other components from injury or damage in case the film thickness measuring devices accidently break apart.
Mihashi, Kimba, and Iiizumi still do not disclose the jig is connected to the polishing table. However, Kimba discloses the optical film thickness measuring apparatus can be installed at a position connected to the polishing table (Kimba, fig. 1, the illuminating fiber 34 and the light-receiving fiber 50 are installed in the polishing table 3). Therefore, the optical film thickness measuring head 84 of Iiizumi, which includes the light emitting and receiving units, may be installed at a position connected to the polishing table in order to encompass the thickness measurement device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the film thickness measuring device of Mihashi as modified by Kimba and Iiizumi to position the jig where it is connected to the polishing table so that a less space is required to install the optical film thickness measuring device than installing the film thickness measuring device at a position away from the polishing table. It may maximize a space use if a plurality of the CMP apparatuses is to be installed in a given space.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mihashi, in view of Asai (TW I541884B).
Regarding claim 6, Mihashi discloses the film thickness measurement apparatus as in claim 1, wherein the emitted light is a laser light (Mihashi English translation, pg. 4, ln 13-14, a laser interferometer emits a laser beam to a surface of a wafer), but does not disclose the emitted light has an infrared range wavelength.  
Asai teaches, in an analogous CMP field of endeavor, a wafer thickness measuring device using a laser wherein the emitted light has an infrared range wavelength (Asai English translation, pg. 4, ln 44-46, the wafer thickness measuring device includes a variable wavelength infrared laser device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the semiconductor wafer polishing end point detecting apparatus of Mihashi to provide the laser having the infrared range wavelength as taught by Asai. The infrared laser can optically transmit through the wafer for thickness measurement, therefore, it helps improving the measurement accuracy (Mihashi English translation, pg. 4, ln 44-45 and ln 54-55).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mihashi.
Regarding claim 7, Mihashi discloses the film thickness measurement apparatus according to claim 1, but does not disclose a formula to calculate an exposure time as described below:
Assuming that the spot size of the emitted light is D (m), a spot area of the emitted light is S (m2), a peripheral velocity of the light emitter or the optical condenser during polishing of the film is ω (µm/sec), a minimum area as a minimum value of areas of respective wiring patterns constituting the plurality of wiring patterns is Smin (µm2), and an exposure time of the emitted light is t (sec), the exposure time (t) of the emitted light is set so as to satisfy a following Formula (1): 

    PNG
    media_image1.png
    18
    310
    media_image1.png
    Greyscale

(where a is a value selected from a range of 0 < α ≤ 2).  
The examiner acknowledges that the equation on the left hand represents a sweeping area of the emitted light in a given time, t. The applicant wants to limit the exposure time so that the emitted light applies to only on the wiring patterns or twice the area of the minimum wiring pattern area at most for accurate film thickness measurement.
Mihashi discloses in the specification (Mihashi English translation, pg. 4, ln 6-32) that a conventional thickness measurement device applies a laser to a large area so that it ends up measuring an average film thickness in the measurement area. In order to solve the problem, Mihashi discloses an improved thickness measurement device to measure an accurate film thickness by focusing the laser beam only onto the wiring pattern as shown in fig. 5. Therefore, Mihashi teaches the exposure time of laser can be determined by applying the laser beam to a small area of the film, preferably only onto the wiring patterns of the film.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the semiconductor wafer polishing end point detecting device of Mihashi to determine the exposure time of the emitted light because the method may improve producing high quality polished wafers by determining accurate end point of polishing.

Regarding claim 8, as explained in claim 1 above, Mihashi discloses, in fig. 1, the film thickness measurement apparatus (semiconductor wafer polishing end point detection device 1) applicable to a polishing apparatus for polishing a film of a substrate (Mihashi English translation, pg. 4, ln 3-4, the semiconductor wafer polishing end point detection apparatus is capable of detecting a polishing end point when performing chemical mechanical polishing of various thin films formed on a semiconductor wafer surface), the film including a plurality of wiring patterns (Mihashi English translation, pg. 4, ln 13-15, a surface of a wafer 10 has a multilayer wiring pattern 20, 28), wherein 
the polishing apparatus includes a polishing table for holding a polishing pad on which the film is pressed (see fig. 1, a polishing table 3 holds a polishing cloth 4 on which the film 30 is pressed), 
the film thickness measurement apparatus (semiconductor wafer polishing end point detection device 1) comprises: 
a light emitter (laser interferometer 101 or laser light source 7) configured to project an emitted light during polishing of the film by the polishing apparatus (Mihashi English translation, pg. 4, ln 18-19, a laser beam 6 is emitted onto a wafer 1); 
an optical condenser configured to condense the emitted light projected from the light emitter to provide a predetermined spot size and project the light onto the film (Mihashi English translation, pg. 4, ln 35-39, an objective lens focuses the laser beam which is applied to the polishing surface of the wafer; pg. 4, ln 13-14, laser beam 6 has a predetermined diameter); and 
a light receiver (photodiode 24, 25) configured to receive a reflected light reflected from the film (Mihashi English translation, pg. 5, ln 60-61, a photodiode measures an amount of reflected light), but does not disclose a formula to calculate an exposure time as described below:
Assuming that the spot size of the emitted light is D (m), a spot area of the emitted light is S (m2), a peripheral velocity of the light emitter or the optical condenser during polishing of the film is ω (µm/sec), a minimum area as a minimum value of areas of respective wiring patterns constituting the plurality of wiring patterns is Smin (µm2), and an exposure time of the emitted light is t (sec), the exposure time (t) of the emitted light is set so as to satisfy a following Formula (1): 

    PNG
    media_image1.png
    18
    310
    media_image1.png
    Greyscale

(where a is a value selected from a range of 0 < α ≤ 2).  
As explained in claim 7 above, Mihashi discloses in the specification (Mihashi English translation, pg. 4, ln 6-32) that a conventional thickness measurement device applies a laser to a large area so that it ends up measuring an average film thickness in the measurement area. In order to solve the problem, Mihashi discloses an improved thickness measurement device to measure an accurate film thickness by focusing the laser beam only onto the wiring pattern as shown in fig. 5. Therefore, Mihashi teaches the exposure time of laser can be determined by applying the laser beam to a small area of the film, preferably only onto the wiring patterns of the film.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the semiconductor wafer polishing end point detecting device of Mihashi to determine the exposure time of the emitted light because the method may improve producing high quality polished wafers by determining accurate end point of polishing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi et al. (US 2017/0148655) discloses a film thickness measurement apparatus using light during a wafer polishing operation.
Schietinger et al. (WO 0071971A1) discloses optical techniques for measuring wafer thickness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUKWOO JAMES CHANG whose telephone number is (571)272-7402. The examiner can normally be reached M-F 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.C./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723